Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.

Response to Amendment
Amendment filed January 19, 2021 has been entered.

Applicant's arguments filed January 19, 2021, have been fully considered but they are not found persuasive.

Claims 31, 33-39 are pending.  Claims 1-30, 32 are canceled.  Claims 31, 33-39 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31, 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (US 2014/0193427) in view of Breit et al. (US 2014/0086915), Schurpf et al. (US 2015/0337034), Lambrecht et al. (Ann. Rheum. Dis., 2011) and Lambrecht et al. (Ann. Rheum. Dis., 2012).
Lermer teach the method of administering humanized GDF-15 antibody or Fc-rhGDF15 recombinant fusion to patient with rheumatoid arthritis (paragraphs 10-14, 45, 47, 49, 167-168, 171-172, 177-178, 185, 195, 198, 203, 209-212).  Rheumatoid arthritis is an inflammatory joint disease with joint inflammation and destruction.  Lerner teach the method inhibiting binding and activity of GDF15 with the anti-GDF15 antibody (paragraph 174-177).   Administering GDF-15 inherently treat the rheumatoid arthritis.  Lerner does not teach the treating the osteoarthritis, psoriatic arthritis and SpA. 
Breit teach the method of administering MIC-1 (another name for GDF-15) antibody to patient with rheumatoid arthritis (paragraphs 14, 31, 33, 36, 41, 60).  Rheumatoid arthritis is an inflammatory joint disease with joint inflammation and destruction.  Administering GDF-15 inherently treat the rheumatoid arthritis.
Schurpf teach the method of treating TGF-beta related disease and joint diseases such as arthritis, osteoarthritis (paragraph 253-254, 306-307), and autoimmune disorders such as ankylosing spondylitis, psoriatic arthritis, and rheumatoid arthritis (paragraph 313, 322) using treatment compounds for treatment combination of diseases.  The treatment compound can comprise GDF-15 antibody (paragraph 284) for treatment of anemias.  Schrumpf teaches the osteoarthritis which affect the cartilage degradation.

Lambrecht et al.(2012) is cumulative reference with Lambrecht et al. (2011).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include treatment of treating the osteoarthritis, psoriatic arthritis and ankylosing spondylitis as taught by Schrupf by administering the GDF-15 antibody of Lerner et al. and Breit et al.  One of ordinary skill in the art would be motivated to treat the inflammatory diseases which the GDF-15 antibody targets because the GDF15 is a TGFbeta member and the treatment target are TGFbeta treatment of SpA, PA and OA.  One of ordinary skill in the art would be motivated by the teaching of Lambrecht et al. that the synovial fluid comprise GDF15 and the antibody treatment of Lerner and Breit provide treating joint disease affected by GDF15.  The administration of anti-GDF-15 antibody inherently will treat the RA, PA, SpA and OA arthritis.
Applicants argue that Lerner is completely silent regarding SpA, psoriatic arthritis and OA.  However, the rejection is based upon the teaching of the combination of references and not individual reference alone.  The combination of reference teach the SpA, PA, OA.
Applicants argue that Breit is completely silent regarding SpA, psoriatic arthritis and OA.  However, the rejection is based upon the teaching of the combination of references and not individual reference alone.  The combination of reference teach the SpA, PA, OA.

Applicants argue that there is no indication in Schurpf that GDF15 as a TGFbeta family member could be used for a treatment of all of these diseases.  However, Schurpf teach the treatment of OA, psoriatic arthritis and SpA for treatment of TGFbeta related members.  Schurpf teach that GDF15 belongs to TGFbeta family and treatment of GDF15 related disease with anti-GDF15 antibody.  
Applicants argue that the crux of applicant’s claimed invention lies in a novel and unexpected discovery that the levels of gDF15 are significantly elevated in the synovial fluid of the subjects that suffer from inflammatory rheumatic diseases.  However, the claims are not commensurate in scope with the unexpected results.  Claims are drawn generically to treatment of SpA, PA and OA with anti-GDF15 antibody and no claim limitations drawn to the GDF15 synovial fluid levels.  
Applicants argue that there is no reasonable expectation of success in using the anti-GDF15 antibodies disclosed in Breit or Lerner in combination with the teaching Schurpf.  However, the claims are generically drawn to treatment of SpA, PA and OA with anti-GDF15 antibody and the combination of references teach the administration of anti-GDF15 antibody to treat the diseases.  The one of ordinary skill in the art level of skill is very high and the administration of the anti-GDF15 antibody for treatment is well known.  


Previous arguments:
Applicants argue that Schurpf recite many diverse diseses and no indication that GDF-15 as a TGF-beta family member could be used for a treatment of all of these disease including OA, psoriatic arthritis and SpA can be treated by an anti-GFDF15 antibody.  However, Schurpf teaches the diseases treatment with TGF-beta family member with anti-GDF-15 antibody which is the generic claim limitation claimed.  Applicants argument directed to other disease treatment in Schurpf is not relevant to the teaching of treatment of OA, psoriatic arthritis and SpA by Schurpf.  The disease are related by the TGF-beta family of protein related disease of which GDF15 belongs to the TGF-beta family. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646